DETAILED ACTION
	In preliminary amendment on 12/11/2018 claims 1- 20 are pending. Claims 1- 11 are currently amended. Claims 12- 20 are newly added. Claims 1- 20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2018 and 08/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recesses of claim 9 and the stack arrangement of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 recites “The method according to claim 1, charact whereine at the support” in lines 1- 2 which is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the technique of additive manufacturing or stereolithography" in lines 2- 3.  There is insufficient antecedent basis for this limitation in the claim. 
1 recites the limitation "the green state" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the debinding" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 does not contain a transitional phrase such as “comprising” (i.e. open-ended and does not exclude additional, unrecited elements or method steps), “consisting of” (i.e. excluding any element, step, or ingredient not specified in the claim), or “consisting essentially of” (i.e. limiting the scope to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention). Therefore, it is unclear if additional, unrecited elements are included or excluded by the claim language. For the purpose of compact prosecution, claim 2 is interpreted as being open-ended and not excluding additional, unrecited elements or method steps. See MPEP 2111.03 for further details.
Claim 1 recites the limitation "a same pasty photocurable ceramic composition" in lines 13- 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the free surface" in line 16- 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the imprint" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “a surface shifted in XYZ” in claim 1 line 19 is unclear because it is unclear whether the Applicant requires a shift in each of the X, Y, and Z directions or in one of the X, Y, or Z directions.
Claim 1 recites the limitation "the spacing between both" in lines 21- 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the free surface" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the imprint" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “a surface shifted in XYZ” in claim 1 line 28 is unclear because it is unclear whether the Applicant requires a shift in each of the X, Y, and Z directions or in one of the X, Y, or Z directions.

The limitation “a surface shifted by 100 to 600 [microns] in XYZ of said first face” in claim 2 is unclear because it is unclear whether the Applicant requires a shift in each of the X, Y, and Z directions or in one of the X, Y, or Z directions. Furthermore, it is unclear whether “XYZ” is referring to the X, Y, and Z axes/dimensions or some other dimension.

The limitation “a surface shifted by 20 to 80 [microns] in XYZ of said second face” in claim 3 is unclear because it is unclear whether the Applicant requires a shift in each of the X, Y, and Z directions or in one of the X, Y, or Z directions. Furthermore, it is unclear whether “XYZ” is referring to the X, Y, and Z axes/dimensions or some other dimension.

Claim 5 recites the limitation “the support (2) is formed by being passed through by at least one hole (5) leading to its imprint (2a) and allowing a solvent to pass through with a view to removing the uncured pasty material after the formation of the support-green piece assembly.” It is unclear whether solvent passes through the hole or if solvent is merely capable of passing through the hole. This limitation is interpreted as the former. Additionally it is unclear what “passing through with a view to removing the uncured pasty material” (emphasis added) means based on the specification, claims, and drawings.
Claim 5 recites the limitation "the uncured pasty material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the formation of the support-green piece assembly" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the holes being able to be holes with a circular cross section.” It is unclear whether the applicant requires the holes to have a circular cross section or that the holes are capable of being modified to have a circular cross section.

Claim 6 recites “the one or more cavities (6) being likely to be filled with a ballast material when the support (2) is in firing position.” It is unclear whether this limitations is required or optional due to the term “likely.”

Claim 7 recites the limitation "the manufacturing in the areas of the green piece which are inclined to curling" in line 4- 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the studs (7) being able to have a diameter between 50 and 800 [microns].” It is unclear whether the applicant requires the studs to have a diameter between 50 and 800 microns or that the studs are capable of being modified to have a diameter between 50 and 800 microns.

Claim 8 recites the limitation "the pattern" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the model" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the uncured photocurable composition" in lines 8- 9.  There is insufficient antecedent basis for this limitation in the claim.

9 recites the limitation “the support-green piece assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “in particular to form the space between the support and the piece and hollow parts within the piece” in lines 4- 6. It is unclear whether this limitation is required.
Claim 9 recites the limitation “the space" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the upper surface thereof" in lines 8- 9.  There is insufficient antecedent basis for this limitation in the claim.
The term "a hard horizontal surface" in claim 9 line 13 is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 9 recites the limitation “the same level" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the nearby cured ceramic composition layer" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
The term "the nearby cured ceramic composition layer" in claim 9 line 14 is a relative term which renders the claim indefinite.  The term "nearby" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 9 recites the limitation “the one or more patterns" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the computer model" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation “the continuity" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “which one can be subjected to a cleaning operation to remove the one or more uncured parts.” It is unclear whether this limitation is required or not.
Claim 9 recites the limitation “the one or more uncured parts" in line 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation “the one hand" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the other hand" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “on the one hand, a support/green piece/(support/green piece)n stack, n being an integer and, on the other hand, a shaper, and at the firing step, the shaper/green piece/support/(green piece/support)n stack is formed” (emphasis added). It is unclear if these limitations are intended to be in the alternative or conjunctive.
Claim 10 recites the limitation “the firing step" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the shaper/green piece/support/(green piece/support)n" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if the subscript n in this term is the same as the subscript n in “a support/green piece/(support/green piece)n stack.”
Claim 10 recites the limitation “the opposite faces" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

The limitation “a surface shifted by 20 to 80 [microns] in XYZ of said second face” in claim 12 is unclear because it is unclear whether the Applicant requires a shift in each of the X, 

Claim 19 recites the limitation “the support (2) is formed by being passed through by at least one hole (5) leading to its imprint (2a) and allowing a solvent to pass through with a view to removing the uncured pasty material after the formation of the support-green piece assembly.” It is unclear whether solvent passes through the hole or if solvent is merely capable of passing through the hole. This limitation is interpreted as the former. Additionally it is unclear what “passing through with a view to removing the uncured pasty material” (emphasis added) means based on the specification, claims, and drawings.
Claim 19 recites the limitation "the uncured pasty material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the formation of the support-green piece assembly" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the holes being able to be holes with a circular cross section.” It is unclear whether the applicant requires the holes to have a circular cross section or that the holes are capable of being modified to have a circular cross section.

Claim 20 recites the limitation “the support (2) is formed by being passed through by at least one hole (5) leading to its imprint (2a) and allowing a solvent to pass through with a view to removing the uncured pasty material after the formation of the support-green piece assembly.” It is unclear whether solvent passes through the hole or if solvent is merely capable of passing through the hole. This limitation is interpreted as the former. Additionally it is unclear what “passing through with a view to removing the uncured pasty material” (emphasis added) means based on the specification, claims, and drawings.
20 recites the limitation "the uncured pasty material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the formation of the support-green piece assembly" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “the holes being able to be holes with a circular cross section.” It is unclear whether the applicant requires the holes to have a circular cross section or that the holes are capable of being modified to have a circular cross section.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 2- 20 are rejected by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1- 4, 10- 14, and 17- 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0028645 A1 (“Maguire”) in view of USP 7343960 (“Frasier”).
	Regarding claim 1, Maguire teaches a method for manufacturing a piece made of ceramic material by the technique of additive manufacturing or stereolithography, said piece being formed in the green state from a photocurable ceramic composition comprising a ceramic powder and an organic portion able to be destroyed by heating during the debinding and including at least one photocurable monomer and/or oligomer and at least one photoinitiator, and then being subjected to debinding and sintering operations (Abstract and [0011, 0014, 0016, 0018]), wherein:
	on a working platform of a stereolithography machine, is manufactured, by the technique of additive manufacturing, simultaneously but separately, from a same pasty photocurable ceramic composition [0015- 0016]:
		a green assembly made up of a support (106) of the green piece (102) and of said green piece (102) on said support (106), the free surface of the latter (106) bearing the imprint of a first face of said green piece, said imprint made in said support having a surface shifted in XYZ but equivalent to said first face of said green piece so as to allow it to be received in said support and the spacing between both being filled with pasty material able to be removed once said green assembly is formed (Fig. 5 and [0026- 0032] teach a support 106 for part 102, wherein the support 106 has anisotropic shrinkage characteristics, the support 106 having an interface 112 which is non-stationary, and the support 106 having an imprint equivalent to the surface of the part 102); and
		a green shaper (104) made up of a piece made of ceramic material the free surface of which bears the imprint of a second face of said green piece opposed to said first 104) having a surface shifted in XYZ but equivalent to said second face of said green piece so as to allow it to be received in said shaper (Fig. 5 and [0026- 0032] teach a support 104 for part 102, wherein the support 104 has anisotropic shrinkage characteristics, the support 104 having an interface 110 which is non-stationary, and the support 104 having an imprint equivalent to the surface of the part 102); 
		in an oven, is placed, on said green shaper thus obtained with its imprint turned upwards, said green assembly thus obtained with its green piece turned downwards in order for it to be received in the imprint of said shaper, and the green piece thus held between the shaper and the support is subjected to debinding and to sintering, the imprints of the support and of the shaper being such that the piece is completely enclosed between them during the debinding and sintering operations ([0018] teaches firing the green ceramic article within a furnace; [0026- 0027] teach supports 104, 106 being used to prevent airfoil shape 108 of party 102 from de-cambering during sintering and supports 104, 106 and part 102 being processed in a furnace).
Maguire does not explicitly teach a photoinitiator and a working platform.
Frasier (Cited by Maguire in [0014]) teaches a photoinitiator (Col. 13 lines 16- 30, Col. 14 lines 13- 27) and a working platform for forming the piece (Figs. 13- 14 and Col. 11 line 25- Col. 12 line 25 teach elevation changing member 502 having a working platform).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Maguire to incorporate the photoinitiator and working platform as taught by Frasier motivated by enabling the ceramic solution to be cured via radiation/light and supporting the object as it is formed in a layer-by-layer fashion. 

Regarding claim 2, Maguire teaches the imprint of the support corresponds to a surface shifted by an amount in XYZ of said first face of the green piece (102) ([0012, 0026, 0038] teach the interfaces 110, 112 are non-stationary relative to a furnace and part 102 when thermally processed and the supports 104, 106 preventing the part 102 from de-cambering or flattening; [0032] teaches measured values of XYZ shrinkage are compared between the green state and post firing state and XYZ shrinkage values are applied to the object file, data, and/or model).
Maguire does not explicitly teach a surface shift of 100 to 600 microns in XYZ of said first face. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the amount of shift taught in Maguire to be between 100 to 600 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). One would have been motivated to optimize the surface shift of Maguire for the purpose of reducing and/or mitigating deformations and distortions due to gravimetric sag and thermal shrinkage (See Maguire [0002, 0026]).

Regarding claims 3 and 12, Maguire teaches the imprint of the shaper corresponds to a surface shifted by 20 to 80 microns in XYZ of said second face of the green piece (102) ([0012, 0026, 0038] teach the interfaces 110, 112 are non-stationary relative to a furnace and part 102 when thermally processed and the supports 104, 106 preventing the part 102 from de-cambering or flattening; [0032] teaches measured values of XYZ shrinkage are compared between the green state and post firing state and XYZ shrinkage values are applied to the object file, data, and/or model).
Maguire does not explicitly teach a surface shift of 20 to 80 microns in XYZ of said second face. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the amount of shift taught in Maguire to be between 20 to 80 microns for reasons set forth in claim 2.

Regarding claim 4, Maguire does not explicitly teach the green piece is manufactured at an angle on the support, the angle of inclination of the support with respect to the platform being between 1 and 45°.
Frasier teaches the green piece is manufactured at an angle on the support, the angle of inclination of the support with respect to the platform being between 1 and 45° (Col. 12 lines 1- 15 and Fig. 14 teach an angle of about 10 to about 45°).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Maguire to incorporate inclined piece as taught by Frasier motivated by minimizing the drawing of relatively large uninterrupted planar surface on the ceramic filled resin (Frasier – Col. 12 lines 4- 6).

Regarding claim 10, Maguire teaches at the manufacturing step, are formed, on the one hand, a support/green piece/(support/green piece)n stack, n being an integer and, one the other hand, a shape, and at the firing step, the shaper/green piece/support/(green piece/support)n stack is formed, the opposite faces of each support intended to cooperate with the green pieces bearing, one, the imprint of a face of said green piece, and, the other, the imprint of the opposite face of said green piece (Fig. 5 and [0026- 0032] teach support 104/green piece 102 and shaper 106/green piece 102, where n is an integer equal to zero).

Regarding claim 11, Maguire teaches the green piece is a foundry core [0019].

Regarding claim 13, Maguire does not explicitly teach the angle of inclination of the support with respect to the platform being between 15 and 25°.
Frasier teaches the angle of inclination of the support with respect to the platform being between 15 and 25° (Col. 12 lines 1- 15 and Fig. 14 teach an angle of about 10 to about 45°). Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Maguire to incorporate inclined piece as taught by Frasier motivated by reasons set forth in claim 4.

Regarding claim 14, Maguire does not explicitly teach the angle of inclination of the support with respect to the platform is 20°.
Frasier teaches the angle of inclination of the support with respect to the platform is 20° (Col. 12 lines 1- 15 teach an angle of about 10 to about 45°). Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Maguire to incorporate inclined piece as taught by Frasier motivated by reasons set forth in claim 4.

Regarding claim 17, Maguire does not explicitly teach the green piece is manufactured at an angle on the support, the angle of inclination of the support with respect to the platform being between 1 and 45°.
Frasier teaches the green piece is manufactured at an angle on the support, the angle of inclination of the support with respect to the platform being between 1 and 45° (Col. 12 lines 1- 15 and Fig. 14 teach an angle of about 10 to about 45°).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Maguire to incorporate inclined piece as taught by Frasier motivated by reasons set forth in claim 4.

Regarding claim 18, Maguire does not explicitly teach the green piece is manufactured at an angle on the support, the angle of inclination of the support with respect to the platform being between 1 and 45°.
Frasier teaches the green piece is manufactured at an angle on the support, the angle of inclination of the support with respect to the platform being between 1 and 45° (Col. 12 lines 1- 15 and Fig. 14 teach an angle of about 10 to about 45°).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Maguire to incorporate inclined piece as taught by Frasier motivated by reasons set forth in claim 4.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0028645 A1 (“Maguire”) in view of USP 7343960 (“Frasier”), as applied to claim 1, further in view of US 2016/0368224 A1 (“Ooba”).
Regarding claim 6, Maguire does not explicitly teach the support is formed so as to be provided with at least one cavity in its wall opposed to that bearing the imprint of the green piece, the one or more cavities being likely to be filled with a ballast material when the support is in firing position.
Ooba teaches the support (26b, 26c) is formed so as to be provided with at least one cavity in its wall opposed to that bearing the imprint of the green piece, the one or more cavities being likely to be filled with a ballast material when the support is in firing position (Figs. 8b, 8c and [0110] teach supports 26b and 26c having a hollow portion inside them with powder therein).
Ooba - [0110]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0028645 A1 (“Maguire”) in view of USP 7343960 (“Frasier”), as applied to claim 1, further in view of USP 10850450 (“Nauka”).
Regarding claim 7, Maguire teaches forming a green piece [0015- 0016].
Maguire does not explicitly teach the support and the green piece and/or platform and the support are linked by anti-curling studs formed during the manufacturing in the areas of the piece which are inclined to curling, the studs being able to have a diameter between 50 and 800 microns.
Frasier teaches areas of the piece which are inclined (Col. 12 lines 1- 15 and Fig. 14 teach an angle of about 10 to about 45°).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Maguire to incorporate inclined piece as taught by Frasier motivated by reasons set forth in claim 4.
Nauka teaches the support and the green piece and/or platform and the support are linked by anti-curling studs formed during the manufacturing in the areas of the piece (Fig. 7 and Col. 6 line 66- Col. 7 line 31 teach base layer 211 supporting object 202, wherein the base 211 has protrusion 210 linked to platen 207 via holes 220), the studs being able to have a diameter between 50 and 800 microns (Col. 7 lines 7- 10 teach holes 220 having a diameter, which is equal to or greater than the diameter of the protrusions 210 based on Fig. 7, of 500 microns or less. Therefore, the protrusions 210 of Nauka have a diameter of 500 microns or less). Since the claimed ranges overlap ranges disclosed by the prior art, a In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Maguire to incorporate the studs/protrusions as taught by Nauka motivated by reducing the likelihood of deformation due to stresses of the base layer of the object (Nauka – Col. 5 lines 29- 36).

Regarding claim 16, Maguire does not explicitly teach the studs have a diameter between 300 and 400 microns.
Nauka teaches the studs have a diameter between 300 and 400 microns (Col. 7 lines 7- 10 teach holes 220 having a diameter, which is equal to or greater than the diameter of the protrusions 210 based on Fig. 7, of 500 microns or less. Therefore, the protrusions 210 of Nauka have a diameter of 500 microns or less). Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Maguire to incorporate the studs/protrusions as taught by Nauka motivated by reasons set forth in claim 7.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0028645 A1 (“Maguire”) in view of USP 7343960 (“Frasier”), as applied to claim 1, further in view of US 2003/0043360 A1 (“Farnworth”).
Regarding claim 8, Maguire teaches at the manufacturing step, successive layers of photocurable ceramic composition are formed, which ones are each time caused to be cured by irradiation according to the pattern previously defined from the model for said layer ([0015- 0016] teach using stereolithography where a layer is formed by exposing ceramic particles and polymer binder to light. The examiner notes that stereolithography inherently comprises a predetermined model which determines where the photocurable material is radiated) and a green assembly and green shaper (Fig. 5 and [0026- 0032]). 
Maguire does not explicitly teach after the manufacturing step, the support and piece are subjected to a cleaning step so as to remove the uncured photocurable composition.
Farnworth teaches after the manufacturing step, the support and piece are subjected to a cleaning step so as to remove the uncured photocurable composition ([0049] teaches excess, uncured liquid material is manually removed and then object is solvent cleaned, removed from platform, and cut free of supports).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Maguire to incorporate the cleaning step as taught by Farnworth motivated by cleaning the formed object (Farnworth – [0049]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0028645 A1 (“Maguire”) in view of USP 7343960 (“Frasier”), as applied to claim 1, further in view of JP 2016-221894 A (“Hirata”).
Regarding claim 9, Maguire does not explicitly teach at the manufacturing step, the following steps are carried out to form hollow parts of the green support-piece assembly, in particular to form the space between the support and the piece and hollow parts within the piece: forming, through machining, at least one recess in at least one cured photocurable ceramic composition layer from the upper surface thereof; depositing in said one or more recesses to fill it/them with a sacrificial organic material able to be cured and to be destroyed by heating during the debinding; and curing the sacrificial organic material to obtain a hard horizontal surface at the same level as the nearby cured ceramic composition, each time one or 
Hirata teaches at the manufacturing step, the following steps are carried out to form hollow parts of the green support-piece assembly, in particular to form the space between the support and the piece and hollow parts within the piece: forming, through machining, at least one recess in at least one cured photocurable ceramic composition layer from the upper surface thereof (Figs. 1- 3, 5- 7 and [0040, 0086, 0124] teach forming a recess 15 via machining); depositing in said one or more recesses to fill it/them with a sacrificial organic material able to be cured and to be destroyed by heating during the debinding (Figs. 1- 3, 5- 7 and [0040, 0086, 0124] teach depositing ink 121, 122 within the recess 15 to form second cured portion 132 and sacrificial layer 18, which is removed during a removing step); and curing the sacrificial organic material to obtain a hard horizontal surface at the same level as the nearby cured ceramic composition (Figs. 1- 3, 5- 7 and [0040, 0086, 0124] teach curing the deposited ink 121, 122 within the recess 15 to form second cured portion 132 and sacrificial layer 18), each time one or more recesses are formed, this/these one(s) being delimited according to the one or more patterns previously defined from the computer model, and its depth(s) selected to ensure the continuity of the piece to be manufacturer, and one the cured layers are stacked up, a green support-piece assembly is obtained (Figs. 1- 3, 5- 7, and [0132]), which one can be subjected to a cleaning operation to remove the one or more uncured parts, the green piece being detached from its support during debinding (Figs. 1- 3, 5- 7 and [0040, 0086, 0124] teach removing unnecessary portions 19 and sacrificial layer 18, since unnecessary portion 19 is never cured and is removed, the removal thereof is interpreted as the claimed cleaning operation).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Maguire to incorporate the recesses and organic material as taught by Hirata motivated by improving the mechanical strength and surface accuracy of the final object (Hirata – [0011, 0015, 0021, 0027]).

Allowable Subject Matter
Claims 5, 15, and 19- 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a method for manufacturing a piece made of ceramic material, said piece being formed in the green state from a photocurable ceramic composition, wherein the support is formed by being passed through by at least one hole leading to its imprint and allowing a solvent to pass through with a view to removing the uncured pasty material after the formation of the support-green piece assembly, the holes having a circular cross section.
The closest prior art reference, US 2017/0113413 A1 (“Iwase”), teaches support structures having a hollowed out section (Fig. 4b and [0049- 0050] teach pillar portions 64b having holes 65). However, Iwase does not teach and/or suggest the support is formed by being passed through by at least one hole leading to its imprint and a solvent to passing through the hole to remove the uncured pasty material after the formation of the support-green piece assembly, the holes having a circular cross section. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744